Citation Nr: 1044514	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. T.F.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1958 to April 1961 and 
from May 1963 to May 1966.  He died in May 2008.  The appellant 
is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
A notice of disagreement was filed in September 2008, a statement 
of the case was issued in February 2009, and a substantive appeal 
was received in April 2009.

The appellant testified before a Board hearing in August 2010.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is claiming entitlement to service connection for 
the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause 
of a veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  This question will be resolved by 
the use of sound judgment, without recourse to speculation, after 
a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal or 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

The appellant claims entitlement to service connection for the 
cause of the Veteran's death and DIC benefits under the theory 
that the Veteran's death was a result of service-connected 
disabilities that substantially contributed to the Veteran's 
lengthy bedridden status and, in turn, caused his final decline 
and death.  The death certificate shows that the cause of his 
death was sepsis.  There were no other causes listed as 
contributing to death.

At the time of the Veteran's death, service connection was in 
effect for PTSD, loss of vision of the left eye, residuals of 
fracture of the left cheek bone, and residuals of shrapnel wound 
of the throat.  He was also service-connected for lung cancer 
with a 100 percent rating effective from January 2003 through 
August 2003; the lung cancer was rated noncompensable in the 
absence of recurrence from August 2003 onward.

Significantly, the record shows that the Veteran served in-
country in Vietnam during the Vietnam War.  Also significantly, 
the record suggests that the Veteran was diagnosed with diabetes 
and with significant heart disease during his lifetime, both of 
which are suggested to have been potentially significant 
comorbidities during the decline of his health in his final 
years.

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that he was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116; see also 
Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  Regulations further provide, 
in pertinent part, that if a veteran was exposed to an herbicide 
agent (such as Agent Orange) during active military, naval, or 
air service, certain diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  Among the disabilities so 
specified in the regulations is type II diabetes mellitus.  The 
Board also notes that on October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, VA announced a decision 
to establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during the 
Vietnam era, for three new conditions: ischemic heart disease, 
Parkinson's disease, and B cell leukemias.

There are conflicting indications of evidence and conflicting 
medical opinions in this case, including private and VA medical 
statements.  The Board notes that the January 2009 VA medical 
opinion that was obtained in this case expressly focused upon the 
question of whether the Veteran's lung cancer diagnosis was 
causally connected to his death.  However, the record suggests 
that the Veteran was diagnosed with diabetes and with significant 
heart disease (including as discussed in the appellant's 
testimony at her August 2010 Board hearing, referring to diabetes 
and myocardial infarction).  This raises significant additional 
questions pertinent to this appeal.  It appears important to 
develop medical evidence to determine whether the Veteran had 
type-II diabetes mellitus (which could be presumptively 
considered service-connected due to the Veteran's in-country 
service in Vietnam) and, if so, whether any type-II diabetes 
mellitus contributed substantially or materially to causing the 
Veteran's death.

Additionally, a recent change in the law has raises the question 
in this case as to whether the Veteran may have had ischemic 
heart disease (which may be presumptively considered service-
connected due to the Veteran's in-country service in Vietnam) 
and, if so, whether any ischemic heart disease contributed 
substantially or materially to causing the Veteran's death.

Further, if it is determined that the Veteran had type-II 
diabetes mellitus and/or ischemic heart disease, then the 
development of medical evidence should address whether the 
aggregate impact of the set of service connected disabilities 
(including lung cancer) contributed substantially or materially 
to causing the Veteran's death.

Additionally, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

It does not appear that clear notice satisfying Hupp has been 
provided to the appellant in this case.  As this case must be 
remanded for additional development, the Board believes it is 
appropriate for the RO to take the opportunity to administer 
complete and adequate VCAA notice to the appellant in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and take 
any necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The appellant should be 
provided with complete VCAA notice, including 
notice that complies with the Hupp decision 
concerning claims of entitlement to service 
connection for a cause of death.

2.  The claims file should be forwarded to an 
appropriate medical specialist (a medical 
doctor) for an opinion to clarify whether it 
is at least as likely as not that the Veteran 
had Type II diabetes mellitus (as opposed to 
Type I diabetes mellitus).  The reviewing 
physician should explain the rationale for 
all opinions given.

3.  The claims file should be forwarded to an 
appropriate medical specialist (a medical 
doctor) for an opinion to clarify whether it 
is at least as likely as not that the Veteran 
had ischemic heart disease.  The reviewing 
physician should explain the rationale for 
all opinions given.

4.  The claims file should be forwarded to an 
appropriate medical specialist (a medical 
doctor) for an opinion to determine whether 
it is at least as likely as not that the 
Veteran's service-connected disabilities, 
considered together, contributed to the 
Veteran's death.  The examiner should be 
informed that the Veteran's lung cancer 
diagnosis was service connected (although his 
other lung disabilities were not established 
to be necessarily service-connected).  The 
examiner should also be informed that if the 
Veteran has been determined to have had Type 
II diabetes mellitus (as determined from the 
above remand instruction), then this 
diagnosis may be presumed to be connected to 
the Veteran's military service.  The examiner 
should be informed that if the Veteran has 
been determined to have had ischemic heart 
disease (as determined from the above remand 
instruction), then this diagnosis may be 
presumed to be connected to the Veteran's 
military service.

The physician should opine whether the 
Veteran's service-connected disabilities 
caused or contributed to cause the Veteran's 
death.  In determining whether the service-
connected diagnoses contributed to the 
Veteran's death, the physician should be 
informed that they must contribute 
substantially or materially; that they 
combined to cause death; or that they aided 
or lent assistance to the production of 
death.  The physician should be informed that 
it is not sufficient to show that one or more 
casually shared in producing death, but 
rather it must be shown that there was a 
causal connection.  The reviewing physician 
should explain the rationale for all opinions 
given.

5.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file (to include all additional evidence 
developed during the processing of this 
remand) and adjudicate the appellant's claims 
as appropriate.  If the claims on appeal 
remain denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

